Citation Nr: 0727923	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  07-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
coronary artery disease (CAD) with history of myocardial 
infarction and ventricular fibrillation, currently evaluated 
as 60 percent disabling.

2.  Entitlement to individual unemployability (TDIU) due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to June 
1972 and from August 1974 to April 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Effective April 23, 2006 through July 31, 2006, the veteran 
was assigned a temporary 100 percent evaluation for his 
service-connected CAD with history of myocardial infarction 
and ventricular fibrillation pursuant to Diagnostic Code 
7006.  See 38 C.F.R. § 4.104, Diagnostic Code 7006 (2006).  
Effective August 1, 2006, the veteran was assigned a 60 
percent rating for that disability.  The veteran is appealing 
the assignment of the 60 percent rating.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran's service-connected CAD with history of myocardial 
infarction and ventricular fibrillation is productive of 
chronic congestive heart failure; or, dyspnea, fatigue, 
angina, dizziness, or syncope at workloads of 3 METs or less; 
or, left ventricular diastolic dysfunction with an estimated 
ejection fraction of less than 30 percent.

3.  The veteran's only service-connected disability is CAD 
with history of myocardial infarction and ventricular 
fibrillation, which is evaluated as 60 percent disabling.  

4.  The medical evidence of record does not indicate that the 
veteran's service-connected disability has rendered him 
unemployable under VA guidelines.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 60 percent for service-connected CAD with history of 
myocardial infarction and ventricular fibrillation have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7005-
7006 (2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, the AOJ fulfilled its duty to notify in 
correspondences dated in June 2006 and August 2006.  In the 
June 2006 letter, the RO advised the veteran of what the 
evidence must show to establish entitlement to a TDIU.  In 
the August 2006 letter, the RO advised the veteran of what 
the evidence must show to establish entitlement to an 
increased rating for his service-connected CAD with history 
of myocardial infarction and ventricular fibrillation.

In both letters, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also specifically 
requested that the veteran send any evidence in his 
possession that pertained to the claims.  Also in both 
letters, the RO informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  

The Board also finds that the AOJ has satisfied VA's duty to 
assist.  Throughout the course of this appeal, the veteran 
provided VA with the addresses of his employer and a private 
hospital where he received treatment for his service-
connected disability.  The claims file shows that the RO has 
obtained evidence from both the employer and the hospital on 
the veteran's behalf.  In response to each of the VCAA 
notices, the veteran submitted a VCAA Notice Response, but 
failed to indicate whether he had any other evidence to 
submit.  The veteran has not otherwise indicated that there 
is any existing evidence in support of his claim yet to be 
obtained.  The RO also provided the veteran with a VA 
examination to determine the current severity of his CAD with 
history of myocardial infarction and ventricular 
fibrillation, which is his only service-connected disability.  

In light of the aforementioned actions taken, the Board finds 
that VA has satisfied its duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Increased Rating for Service-Connected CAD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran's CAD with history of myocardial infarction and 
ventricular fibrillation is currently assigned a 60 percent 
rating under Diagnostic Code 7005-7006.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2006).  Diagnostic Code 7005 is assigned for 
arteriosclerotic heart disease (coronary artery disease) and 
Diagnostic Code 7006 is assigned for myocardial infarction.  
 
Under Diagnostic Code 7006, a 100 percent rating is assigned 
during and for three months following myocardial infarction, 
documented by laboratory tests.  38 C.F.R. § 4.104, 
Diagnostic Code 7006 (2006).  Thereafter, a 100 percent 
evaluation may be assigned when the documented myocardial 
infarction results in chronic congestive heart failure, or; 
where a workload of 3 METs (metabolic equivalents) or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7006 (2006).  The criteria for a 100 
percent rating pursuant to Diagnostic Code 7005 are the same 
as for Diagnostic Code 7006 after the three month period 
following myocardial infarction.  See Id.  

The medical evidence pertinent to this claim includes private 
medical records from Christian Hospital Northeast, dated in 
April 2006, and a VA examination report, dated in September 
2006.  The records from Christian Hospital Northeast show 
that the veteran underwent coronary angiography after being 
brought in for a myocardial infarction.  The veteran was 
discharged from the hospital three days later.  There are no 
additional records of treatment from Christian Hospital 
Northeast.

The claims file shows that the veteran was assigned a 
temporary 100 percent evaluation for the three months 
following this incident, pursuant to Diagnostic Code 7006.  
Thereafter, he was assigned a 60 percent rating.  The veteran 
is contesting the assignment of the 60 percent rating and 
claims that he is entitled to the higher 100 percent rating.  
As noted, however, the records from Christian Hospital 
Northeast include no evidence of the veteran's condition 
after the three month period following his treatment there.  
Thus, they provide no basis for granting a 100 percent rating 
on a permanent basis.

The VA examination report also fails to show that the veteran 
meets the criteria for a 100 percent rating pursuant to 
Diagnostic Code 7005 at anytime after August 1, 2006.  In the 
VA examination report, Dr. M.O. explained that testing and 
examination revealed left ventricular diastolic dysfunction 
with an estimated ejection fraction of 55 percent, which the 
doctor described as normal.  This is far greater than the 30 
percent value contemplated by the 100 percent rating.  Dr. 
M.O. also estimated that the veteran's functioning was at 6-8 
METs; Dr. M.O. cited the lack of chest pains at activities of 
daily living as reasoning for this conclusion.  This, too, 
indicates that the veteran's disability is far less severe 
than that contemplated by the 100 percent rating.  Finally, 
Dr. M.O. also stated that the veteran had no features 
clinically of congestive heart failure.  Thus, the Board 
finds there is no basis to grant the higher rating based on 
this sign.

Due to the lack of any medical evidence showing that the 
veteran's service connection heart disability approximates 
any of the criteria for a 100 percent rating for the period 
after August 1, 2006, the Board must deny the claim.   

A Total Disability Rating Based On Individual Unemployability

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities and therefore, is entitled to a TDIU.  The Board 
disagrees with this claim.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  In determining 
unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-
connected disabilities are found to render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2006).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 316, 363 (1993).  

The evidence shows that the veteran's service-connected 
disability meets the threshold schedular criteria for a TDIU.  
Here, the veteran is service-connected for CAD with history 
of myocardial infarction and ventricular fibrillation, 
evaluated as 60 percent disabling.  

Although the veteran's overall combined disability rating is 
60 percent, the evidence does not show that he is unable to 
secure or follow a substantially gainful occupation as a 
result of the service-connected disability.  38 C.F.R. § 
4.16(a) (2006).  

Among the evidence regarding the veteran's ability to perform 
the acts required by employment is a letter from his 
employer, a taxi cab company.  In that letter, A.K. explained 
that the veteran was an Independent Contractor who leased a 
vehicle from the cab company on a daily basis for a fee.  
A.K. explained that the veteran's wages were unknown to the 
company because the company did not track that information.  

Although this letter offers few details of the nature and 
frequency of the veteran's employment, it is does acknowledge 
that the veteran engages in taxi cab employment at least some 
of the time, potentially on a daily basis.  There is nothing 
in this letter to indicate that the veteran is unable to 
perform the duties of a taxi cab driver for any reason.  

The VA examination report also fails to show that the veteran 
is unemployable by reason of service-connected disability.  
In the report, Dr. M.O. explained that the veteran was able 
to shower, dress, go to the grocery store, unload the car, 
bring in the groceries, and occasionally climb a flight of 
stairs from the basement without chest pain.  Dr. M.O. even 
suggested that detailed questioning revealed that the veteran 
experienced no chest pain since his hospital discharge in 
April 2006.  The veteran also reported no difficulty 
breathing, according to Dr. M.O.
 
In the examination report, Dr. M.O. also commented on the 
veteran's previous hospital admission for myocardial 
infarction.  In that regard, Dr. M.O. noted that the 
admission was brief and included no interventional 
angioplasty or stenting. 
Dr. M.O. also observed during the examination that the 
veteran could assume and get off the examination table 
without difficulty and that his gait was normal.  Dr. M.O. 
also found breathing to be unlabored.  

The veteran's condition, as reported by Dr. M.O., is not so 
severe as to warrant a TDIU.  Instead, the report indicates 
that the veteran suffered a mild myocardial infarction and 
recovered to the extent necessary to perform the basic 
functions of daily living.

In the Appellant's Brief, the veteran's representative argued 
that the instability of the veteran's health, compounded by 
his obesity and the sedentary nature of his usual occupation 
as a cab driver, considerably hindered his ability to be 
employed.  The representative also asserted that the AOJ 
failed to adequately develop the case by not determining how 
often, or how many hours each time, the veteran leased a cab 
from the company.  The representative distinguished the 
veteran's ability to lease a cab with his ability to make 
enough money to pay the daily lease fee, and thus, remain 
gainfully employed.  

The Board finds no merit in these contentions.  Regarding the 
AOJ's failure to adequately develop the case, as explained 
above, the Board took adequate steps to obtain this type of 
evidence.  The Board reminds the veteran that "the duty to 
assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran provided few 
statements in support of his claim.  The lack of cooperation 
with the RO's efforts will result in the claims being 
considered only on the evidence already of record.  Id.  

Regarding the contention that the veteran's condition 
prevents him from being able to make enough money to pay his 
daily lease fee and thus, remain gainfully employed as a cab 
driver, the medical evidence does not support this assertion.  
As noted, the VA examiner found the veteran to be able to 
perform daily activities of living without chest pain or 
shortness of breath.  Moreover, the letter from the employer 
provided no basis for finding that the veteran is unable to 
perform the duties associated with his employment.  To the 
extent that the veteran's service-connected disabilities 
interfere with his employability, such interference is 
accounted for in the 60 percent rating.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).












ORDER

1.  An increased rating for service-connected CAD with 
history of myocardial infarction and ventricular 
fibrillation, currently evaluated as 60 percent disabling, is 
denied.

2.  A total disability rating based on individual 
unemployability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


